DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/21 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rome et al. (US 2005/0261664 A1).
With regard to claim 1, Rome discloses A hub component (Fig. 10) comprising: an elongate body (600) comprising a first end (opposite end 652) and a second end (at 652) defining a length therebetween, and a lumen extending through the body from the first end to the second end; a coupling portion formed at the first end, the coupling portion comprising a coupling portion receiver (see at 632); one or more elongate fingers (652, divided by slits) formed at the second end, each of the one or more elonqate fingers each having an inner surface; and a receiver defined within a portion of the elongate body between the first and second ends, wherein the receiver comprises an inner surface, the receiver inner surface having a diameter that is tapered from a largest diameter adjacent to the inner surface of each of the one or more elonqate fingers to a smallest diameter adjacent to the coupling portion receiver (see Fig below).

    PNG
    media_image1.png
    261
    521
    media_image1.png
    Greyscale

With regard to claim 2, Rome discloses wherein an outer surface of the one or more fingers comprises at least one engagement member formed thereon (see barb 652 on the fingers).
With regard to claim 3, Rome discloses wherein the receiver is configured for engagement with a connector-receiving portion of a connector (see Fig 11a, and Fig. 11b, having a connector 664 inserted in the coupling portion receiver).
With regard to claim 8, Rome discloses wherein the one or more fingers comprise a pair of opposing fingers defining a pair of elongate channels therebetween (fingers are created by a slit formed at the second end).
With regard to claim 20, Rome discloses A component (Fig. 10, element 600) for coupling engagement with nutritional or medicinal fluid transfer systems or components (670), the component comprising an elongate body (600) extending between a first end and a second end and defining a lumen extending therethrough, the first (opposite where 652 is pointing) end comprising a coupling portions the second end (end with 652) comprising one or more fingers (fingers are formed by the slit at the first end), and a receiver formed in the elongate body between the first and second ends, the receiver comprising an inner surface for compatible engagement with a male hub, wherein the inner surface has a diameter that is tapered from a largest diameter adjacent to the one or more fingers to a smallest diameter adjacent to the coupling portion (see Fig above).
claim 21, Rome discloses wherein the coupling portion of the second end is configured for coupling engagement with another medical device, component, vessel, detector or sensor (element 664, and 670).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-8, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fournie (US 7,080,672 B2) in view of Folden (US 5,782,808).
Regarding claim 1, Fournie discloses a hub (Fig. 1-6) component comprising: [an elongate body] (12, 16, 18) comprising a first end and a second end defining a length therebetween (see Image 1 below), and a lumen (see lumens of 12,16 and 18, as annotated in Image 1) extending through the body from the first end to the second end; a coupling portion (16) formed at the first end, the coupling portion comprising a coupling portion receiver (see where element 25 is pointing in Fig. 3); one or more elongate fingers (26) formed at the second end, each of the one or more elongate fingers each having an inner surface (inherent, but also see where element 26 is pointing); and a receiver (77) defined within a portion of the elongate body between the first and second ends (See Fig. 1-4 and Image 1 where conduit 77 of shaft seal 18 is positioned between first and second ends).

    PNG
    media_image2.png
    488
    658
    media_image2.png
    Greyscale

However, Fournie does not disclose the receiver having an inner surface with a diameter that is tapered between the first and second ends.
Folden teaches a similar device having a elongate body (Fig. 1 element 10) having a first end that includes a coupling portion receiver (see annotated Fig below) and a second end (at 42, where the threaded portion is that would equivalent to where the fingers are of Fournie), a receiver inner surface (see Fig below) having a diameter that is tapered from a largest diameter adjacent the inner surface of each of the elongate fingers to a smallest diameter adjacent to the coupling portion receiver. Because Fournie does not show the interior lumen Folden is used to show in the interior lumen within the elongate body and is similar to the components used in Fournie.

    PNG
    media_image3.png
    809
    464
    media_image3.png
    Greyscale

Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fournie with the tapered inner surface as taught by Folden for the purpose of allowing for a secure the male connector element (Col 7, lines 18-35).
	
Regarding claim 2, Fournie further discloses the hub component, wherein an outer surface (see radial outer surface of legs 26, and see Image 1) of the one or more fingers comprises at least one engagement member (22) formed thereon.
Regarding claim 3, Fournie discloses the hub component, wherein the receiver is configured for [engagement] with a connector-receiving portion (42, 52) of a connector (14) (see Fig. 6 and see Col. 6, lines 59-62 for “As illustrated in FIG. 6, an O-ring portion 125 is preferably molded to conduit 77 at a strategic location therealong for providing the sliding seal engagement with spike 52.”).
Regarding claim 4, Fournie discloses the hub component, wherein the connector-receiving portion comprises a male hub (52) (see Fig. 6 where spike 52 is in the form of a male fitting or hub).
Regarding claim 6, Fournie discloses the hub component, wherein the connector-receiving portion further comprises an outer cylindrical collar (42) surrounding the male hub (see Fig. 3 and Fig. 6) and defining an annular space therebetween (space surrounding spike and enclosed by body 42), the outer cylindrical collar comprising an endwall (Image 1) defining one or more vents (43), wherein the one or more fingers are configured for extension through the one or more vents when the receiver is connected with the male hub (see Col. 5, lines 52-67 for connection of leg portions 26 within axial openings 43. It is additionally noted that Merriam-Webster Dictionary defines a vent as “an opening for the escape of a gas or liquid or for the relief of pressure”. The openings 43 are fully capable of permitting the escape of gas or liquid when not connected with leg portions 26).
Regarding claim 7, Fournie discloses the hub component, wherein an outer surface (Image 1) of the one or more fingers comprises an engagement member (22) configured for engagement with the endwall of the collar when the male hub is connected with the receiver of the elongate body (See Col. 5, lines 51 -67 and Fig. 4-6).
Regarding claim 8, Fournie discloses the hub component, wherein the one or more fingers comprise a pair of opposing fingers defining a pair of elongate channels therebetween (See Fig. 2-6 and Col. 5, lines 31 -42 for the pair of opposed leg portions 26 and two elongate channels extending therebetween).
Regarding claim 20, Fournie discloses a component for coupling engagement with nutritional or medicinal fluid transfer systems or components (Col. 1, lines 11-15; Col. 2, lines 44-48), the component comprising an elongate body (12, 16, 18) extending between a first end and a second end (see Image 1 above) and defining a lumen (see lumens of 12, 16 and 18, as annotated in Image 1) extending therethrough, the first end comprising a coupling portion (16) and the second end comprising one or more fingers (26), and a receiver (77) formed in the elongate body between the first and second ends, the receiver comprising an inner surface for compatible engagement with a male hub (52) (See Fig. 1-4 and Image 1 where conduit 77 of shaft seal 18 is positioned between first and second ends; see Fig. 6 and see Col. 6, lines 59-62 for “As illustrated in FIG. 6, an O-ring portion 125 is preferably molded to conduit 77 at a strategic location therealong for providing the sliding seal engagement with spike 52.”, and see Fig. 6 where spike 52 is in the form of a male fitting or hub).
However, Fournie does not disclose the receiver having an inner surface with a diameter that is tapered between the first and second ends.
Folden teaches a similar device having a elongate body (Fig. 1 element 10) having a first end that includes a coupling portion receiver (see annotated Fig below) and a second end (at 42, where the threaded portion is that would equivalent to where the fingers are of Fournie), a receiver inner surface (see Fig below) having a diameter that is tapered from a largest diameter adjacent the inner surface of each of the elongate fingers to a smallest diameter adjacent to the coupling portion receiver. Because Fournie does not show the interior lumen Folden is used to show in the interior lumen within the elongate body and is similar to the components used in Fournie.

    PNG
    media_image3.png
    809
    464
    media_image3.png
    Greyscale

Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fournie with the tapered inner surface as taught by Folden for the purpose of allowing for a secure the male connector element (Col 7, lines 18-35).
Regarding claim 21, Fournie discloses the component, wherein the coupling portion (16) of the second end is configured for coupling engagement with another medical device, component, vessel, detector or sensor (see Fig. 1 and Col. 7, lines 35-44 explaining the locking collar connected to the fluid container 88).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fournie (US 7,080,672 B2) in view of Folden (US 5,782,808) and in further view of Kunishige (US 2016/0206516 A1).
Regarding claim 5, Fournie/Folden discloses the claimed invention substantially as claimed as set forth above for claims 1,3 and 4. Fournie/Folden is silent regarding the hub component, wherein the male hub comprises a male ISO 80369-3 compatible coupling and the receiver comprises a female ISO 80369- 3 compatible coupling.
However, Kunishige teaches a hub component, wherein the male hub comprises a male ISO 80369-3 compatible coupling and the receiver comprises a female ISO 80369- 3 compatible coupling (see [0004] describing enteral feeding male and female couplings compatible with the ISO 80369-3 standard).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Fournie/Folden, by incorporating a male hub comprising a male ISO 80369-3 compatible coupling and the receiver comprising a female ISO 80369- 3 compatible coupling, as taught by Kunishige, for the purpose of providing standard couplings for connecting a feeding set include mutually engageable lock mechanisms so as to be able to withstand the pressure applied to the liquid substance [0004],
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fournie (US 7,080,672 B2) in view of Folden (US 5,782,808) and in further view of Sage (US 20110270230 A1).
Regarding claim 11, Fournie/Folden discloses the claimed invention substantially as claimed as set forth above for claim 1. Fournie/Folden is silent regarding the hub component, wherein the length of the elongate body is between about 5 - 200 millimeters.
However, Sage teaches a hub component, wherein the length of the elongate body is between about 5 - 200 millimeters (see [0039] describing the sleeve 108 having a length of about 17.5 mm).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fournie/Folden to include a length of the elongate body between about 5 - 200 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 13,14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fournie (US 7,080,672 B2) in view of Folden (US 5,782,808) and in further view of Feer (US 2011/0144481 A1).
Regarding claim 13, Fournie discloses the claimed invention substantially as claimed as set forth above for claim 1. While the device of Fournie is fully capable of connection with a sensor or detector, Fournie does not expressly disclose the hub component, wherein the coupling portion is configured for connection with a sensor or detector.
However, Feer teaches a hub component (52, 58, 60), wherein the coupling portion (52) is configured for connection with a sensor or detector (see [0055] describing a sensor on feeding tube 10, and thus connected to the distal coupling portion 52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Fournie/Folden, by incorporating a coupling portion configured for connection with a sensor or detector, as taught by Feer, for the purpose of providing a sensor that measures pH to aid in proper placement of the feeding tube [0005].
Regarding claim 14, Fournie discloses the claimed invention substantially as claimed as set forth above for claims 1 and 13. Fournie/Folden is silent regarding the hub component, wherein the sensor or detector can be a carbon dioxide detector, a pH indicator or other sensor or detector so as to ensure proper gastric placement of a feeding tube.
However, Feer teaches a carbon dioxide detector, a pH indicator or other sensor or detector so as to ensure proper gastric placement of a feeding tube (see [0055] describing the sensor measuring pH to determine proper placement of the tube 10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Fournie/Folden, by incorporating a carbon dioxide detector, a pH indicator or other sensor or detector so as to ensure proper gastric placement of a feeding tube, as taught by Feer, for the purpose of providing a sensor that measures pH to aid in proper placement of the feeding tube [0005].
Regarding claim 22, Fournie discloses the claimed invention substantially as claimed as set forth above for claim 20. Fournie/Folden is silent regarding the component, wherein the detector is capable of determining the presence of carbon dioxide and/or measuring the acidity of a fluid.
However, Feer teaches the detector is capable of determining the presence of carbon dioxide and/or measuring the acidity of a fluid (see [0055] describing the sensor measuring pH, and thus measuring acidity).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Fournie/Folden, by incorporating a detector capable of determining the presence of carbon dioxide and/or measuring the acidity of a fluid, as taught by Feer, for the purpose of providing a sensor that measures pH to aid in proper placement of the feeding tube [0005].

Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-8, 11, 13-14, 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783